DICE, Commissioner.
Appellant was convicted, upon his plea of guilty and waiver of trial by jury, of the offense of felony theft and his punishment was assessed at confinement in the penitentiary for five years.
No statement of facts of the evidence adduced upon the trial accompanies the record, and there are no bills of exception.
The judgment entered by the court orders that appellant be punished by confinement in the penitentiary for a term of not less than two nor more than five years. An examination of the record reflects that the punishment assessed was five years. The sentence *657pronounced by the court orders that appellant be confined in the penitentiary for five years.
The judgment is reformed to provide that appellant be confined in the penitentiary for a definite term of five years and the sentence is also reformed so as to give application to the indeterminate sentence law, Art. 775, Vernon’s Ann.C.C.P., and order that he be confined in the penitentiary for a term of not less than two nor more than five years.
As reformed, the judgment is affirmed.
Opinion approved by the Court.